          Case 3:21-cv-00083-DPM Document 3 Filed 05/03/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION


BROOKE BARBER                                                                        PLAINTIFF

v.                              CASE NO. 3:21CV00083 LPR

A TIME FOR PEACE, PLLC,
and APRIL TIMMS                                                                  DEFENDANTS


                                   ORDER OF TRANSFER

       A Notice of Related Case has been filed by the Plaintiff (Doc. No. 2) and this Court has

been informed that the above-styled case is related to a previous case [3:19CV00367] assigned to

Chief Judge D.P. Marshall, Jr. After conferring with Chief Judge Marshall’s office, it was

determined that the above case should be transferred to Chief Judge Marshall. The Court directs

the Clerk of Court to reassign this matter to the docket of Chief Judge D.P. Marshall, Jr.

       IT IS SO ORDERED this 3rd day of May 2021.



                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
